Citation Nr: 0313877	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Waiver of recovery of overpayment of Department of Veterans 
Affairs (VA) death pension benefits of $17,782.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.  He died in September 1996.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 waiver decision of the 
VA Regional Office Committee on Waivers and Compromises (RO) 
in Houston, Texas, which found that waiver of overpayment was 
not warranted.  


REMAND

The appellant initiated an appeal by filing a notice of 
disagreement with the October 2001 waiver decision in 
November 2001.  Following the issuance of an April 2002 
statement of the case, the appellant perfected her appeal by 
filing a VA Form 9 the same month.  At block 8C of that Form 
she requested a Travel Board hearing.  

In May 2002, the RO acknowledged the appellant's request for 
a Travel Board hearing, and informed her that she had been 
placed on the list for such hearings and that she would be 
contacted in due course when a hearing could be scheduled.  
The case was then transferred to the Board in error before a 
Travel Board hearing had been conducted.  

The appellant is entitled to have a Board hearing.  
38 U.S.C.A. § 1707(b) (West 2002); 38 C.F.R. §§ 19.75, 19.76 
(2002).  

Accordingly, to afford the appellant due process in her 
appeal, this case must be REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for the next 
available Travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


